SEVENTH COURT OF APPEALS
 SET FOR SUBMISSION ON ORAL ARGUMENT WEDNESDAY, JANUARY 6, 2016
                           AT 9:00 A.M.


   (Before, Chief Justice Brian Quinn, Justice James T. Campbell, Justice Patrick A. Pirtle)



07-15-00061-CR       Donald Wayne Lewis v. The State of Texas            Randall County

                     LAW OFFICE OF TINA DAVIS RINCONES
                      (Tina Davis Rincones) – Appellant                  O/A Requested


                     Kristy Wright, Assistant District                   O/A Requested
                      Attorney – State


07-15-00069-CR       Terry Len Hayes v. The State of Texas               Randall County

                     Hillary S. Netardus – Appellant                     O/A Requested

                     Warren L. Clark, Assistant District                 O/A Requested
                      Attorney – State



 (Before, Chief Justice Brian Quinn, Justice James T. Campbell, Justice Mackey K. Hancock)



07-15-00063-CV       Siwell, Inc., d/b/a Capital Mortgage Services       Lubbock County
                     v. Jeff W. Watts

                     LAW OFFICE OF KEITH C. THOMPSON                     O/A Requested
                      (Keith C. Thompson) – Appellant


                     MULLIN HOARD & BROWN, L.L.P.                        O/A Requested
                      (Lorna L. McMillion, Lawrence M. Doss)
                      – Appellee